MORROW, Presiding Judge.
Burglary of a private residence at nighttime is the offense; penalty assessed at confinement in the penitentiary for a period of five years.
No statement of the facts heard in the trial court accompanies the record. There is a motion for a continuance. This cannot he appraised in the absence of the statement of facts. Moreover, the action of the court upon it is not criticized in any bills of exception. There are exceptions to the court’s charge, the materiality of which cannot be determined in the absence of the statement of facts.
The judgment is affirmed.